Citation Nr: 1203740	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  05-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a separate disability rating for bladder incontinence.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had 20 years of active duty service ending with his retirement in September 1996.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Travel Board hearing at the local RO was held in July 2009 before the undersigned Veterans Law Judge; a copy of the hearing transcript is associated with the claims file.  This case was before the Board in September 2009 and November 2010, at which times the issue was remanded for additional development.

In a November 2008 statement, the Veteran indicated that it was his intent to seek service connection for depression, sleep deprivation, fatigue and severe mood swings due to his service-connected low back disability and the necessary medications.  These issues are again referred back to the RO for appropriate action. 


FINDING OF FACT

The Veteran does not have bladder incontinence as a neurological symptom of his service-connected low back disability.


CONCLUSION OF LAW

A separate rating for bladder incontinence is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5235-5243, Note (1) (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in June 2004, September 2007, July 2008 and September 2008 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal, with regard to his service-connected low back disability.  In the same manner, a December 2009 letter addressed the matter of a separate disability rating for bladder incontinence.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the December 2009 letter was provided to the Veteran in compliance with the Board's remand directive regarding a claim for a separate rating for bladder incontinence.  To the extent that a deficiency in timing of the notice was created in this instance, it was remedied by adjudication of the issue in August 2010 and November 2011 supplemental statements of the case (SSOCs).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the present appeal involves the issue of a separate disability rating, VA believes that the Dingess/Hartman analysis must be analogously applied.  However, in the present case, since the Board has concluded that the evidence is against finding that a separate rating for bladder incontinence is warranted questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Id.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  By his communications, he also displayed an understanding of what was needed to prove this portion of his claim.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield, 444 F.3d at 1333-34.  

Duty to Assist

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA treatment records, private treatment records and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in July 2004 and May 2007 pertinent to the lumbar spine.  In January 2011 he was afforded a VA genitourinary examination pertinent to his bladder incontinence claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998); Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Legal Criteria, Factual Background and Analysis

The question presented here involves whether the Veteran is entitled to a separate disability rating for bladder incontinence since bladder incontinence may be a neurological symptom of his low back disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2011). 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Under 38 C.F.R. § 4.14 (2011), the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation...is to be avoided.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

In a September 2009 Board decision/remand, the Board recognized that the Veteran's bladder incontinence disorder may possibly be a neurological symptom of his low back disability, and therefore part and parcel of the issue of an increased rating for the service-connected low back disability; if such bladder incontinence was so related, it should be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2011). 

On July 2004 VA spine examination, the Veteran reported a history of chronic low back pain that started in 1985; and gradually became worse over the years.  The pain was located across both sides of the lower back, but mostly on the left side. He stated that it radiates all the way into the left lower extremity to the foot, and is aggravated by prolonged sitting, standing or walking.  He stated that he had a feeling of "bladder filling."  He was able to void as needed.  However, he stated that he would wet his underpants from time to time, but he never used any diapers.  There was slight dribbling in between voiding episodes.  It was noted that he had an MRI [magnetic resonance imaging] of his lumbar spine in May 2004, which showed minor abnormalities.  There was mild degenerative disk disease, mostly at L5-S1, with a right paracentral disk protrusion and annular fissure, which approached the right S1 nerve root, without definite compression.  On neurologic examination there was no mention of bladder incontinence or any type of voiding dysfunction, nor was any diagnosed.

On May 2007 VA spine examination, the Veteran reported that he had back pain up to a level eight daily with stiffness, a feeling of swelling, instability, fatigue and lack of endurance.  He stated he had back pain with any lifting over 20 pounds and repetitive bending.  He confirmed a prior report of some occasional dribbling.  He had control of his bowel and bladder but had occasional dribbling between voids.  On physical examination there was no mention of bladder incontinence or any type of voiding dysfunction, nor was any diagnosed.

At his July 2009 Travel Board hearing the Veteran indicated that he had told a VA doctor that he was having trouble with his bladder and the doctor did not document it.  He stated that he has to wear a diaper because there are times that he will "leak."  Hearing Transcript (Tr.). p. 12.

MRI of the spine in June 2009 revealed no definite evidence of neural compression.  The disc protrusion at L4-L5 was in contact with the left S1 nerve but did not appear to compress or displace the nerve.  

On January 2011 VA genitourinary examination, the Veteran reported that he developed symptoms of bladder incontinence around 2006.  He reported incontinence when stooping, coughing, or any other type of stress.  He stated that sometimes he cannot feel when he has to urinate and will have episodes of incontinence without realizing it.  He wears adult diapers.  He reported that he was currently employed as a private investigator and program director at a prison.  He stated that he did not miss work due to his condition, but reported difficulty with exercise due to stress incontinence.  The examiner's diagnosis/opinion was that urinary incontinence is less likely as not (less than 50/50 probability) associated with the Veteran's service-connected low back disability.  He reasoned that the Veteran's recent MRI, did not have evidence of significant nerve root compression, which would cause bladder incontinence.  His neurosurgery evaluation in July 2006 also indicated that the degree of foraminal stenosis was minimal, and there was no direct evidence of nerve root compression.  He was not found to be a candidate for lower back surgery.  Furthermore, there was no evidence in the private medical records or VA records of treatment or evaluation of bladder incontinence secondary to his lower back condition.

In a May 6, 2011 VA outpatient urology consult report, it was noted that the Veteran's chief complaint was incontinence.  He reported having incontinence for about three years.  He stated he had back problems, but no back surgery.  He usually wears about two pads per day that are moist, not soaked.  The impression was urinary incontinence.  However, May 31, 2011 cystoscopy findings revealed normal urethra, prostatic urethra, bladder neck, bladder mucosa, and trigone.  There was mild trilobar hyperplasia.  The impression was normal bladder, mild trilobar hyperplasia.  It was noted that his urodynamic showed a normal capacity of 450, voided to competition, obstructive voiding pattern was in normal compliance and there was no detrusor over activity.

On review of the evidentiary record the Board finds that a separate compensable rating for bladder incontinence is not warranted.  VA examiner on examination in January 2011 opined that there was less than a 50/50 probability that his urinary incontinence was associated with his service-connected low back disability.  His opinion reflects a review of all pertinent evidence in the record, and he explained the rationale for the conclusion reached.  Therefore, the Board finds it adequate, and probative evidence in this matter.  As there is no competent evidence to the contrary, the Board finds it persuasive.    

The Board acknowledges the Veteran's sincere belief that he has bladder incontinence associated with his low back disability; however, the competent medical evidence of record does not support such belief.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.
His statement during the May 2011 consultation that he usually wears about two pads per day is competent to the extent that he can describe the personal knowledge of the symptom.  However, whether bladder incontinence is related to his service-connected low back disability is a medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).   Thus, as to etiology of the symptom, the Veteran is not capable of providing a competent nexus opinion.   He has provided no competent opinion in support of his claim.  His unsupported claim has no probative value in this matter.  

Based on the foregoing, a separate rating for bladder incontinence is not warranted.  



ORDER

Entitlement to a separate disability rating for bladder incontinence is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


